—Motion by respondent to amend the opinion of this court in the above-captioned appeal, dated April 10, 1978, and reported at 61 AD2d 723 et seq. Motion granted to the extent that (1) the references to the time "2:10 p.m.” appearing at the following pages and lines are deleted and the time "12:50 p.m.” substituted therefor: 61 AD2d 725, line 41 and line 43; 61 AD2d 726, line 2, line 7 and line 41; 61 AD2d 727, line 9; and (2) the clause "and to Assistant United States Attorneys Feffer and Pedowitz”, is deleted from 61 AD2d 726, lines 18 and 19. Damiani, J. P., Suozzi, Rabin and Shapiro, JJ., concur.